Souter, J.,
concurring specially: This appeal presents an issue of suppression under the fourth and fourteenth amendments of the Constitution of the United States, and in deciding this federal issue I concur in the result reached by the other members of the court who have filed opinions concluding that the challenged evidence is admissible. Like Justice Batchelder, I believe that the warrant may be sustained'under the earlier federal rule summarized in State v. Mandravelis, 114 N.H. 634, 325 A.2d 794 (1974), and like the Chief *81Justice I believe that the warrant would in any event pass muster under the current federal standard established by Illinois v. Gates, 462 U.S. 213 (1983). Unlike the Chief Justice and Justice Batch-elder, however, I do not believe that the defendant has adequately presented an issue for our consideration under the provision of the State Constitution governing searches and seizures, part I, article 19.
In State v. Dellorfano, 128 N.H. 628, 517 A.2d 1163 (1986), we held that a “defendant must fulfill two preconditions before triggering a State constitutional analysis: [he] must raise the State constitutional issue below, [and his] brief must specifically invoke a provision of the State Constitution.” Id. at 632, 517 A.2d at 1166 (citations omitted). The defendant in this case satisfied neither condition adequately.
The defendant’s motion to suppress, filed in the trial court, cites two cases applying federal standards, State v. Mandravelis supra and State v. Gilson, 116 N.H. 230, 356 A.2d 689 (1976). Neither of them makes any reference to the Constitution of New Hampshire. The defendant’s only trial court reference to the State Constitution occurs in a request for a ruling of law, that article 19 requires search warrants to be supported by probable cause. It is difficult to read this reference as anything more than an afterthought, and it does not in any case address the specific issue presented on appeal, which is the appropriate analytical standard for determining the value of hearsay derived from an unnamed informant. If the defendant believed that the State Constitution should be construed to justify her position on this issue, she had an obligation to say so squarely in her motion to suppress and to submit supporting analysis or authority. Her failure to do so was a failure to meet the first Dellorfano condition.
Although this failure behooves us to restrict our consideration to the application of federal standards, I think it is worthwhile to indicate why the defendant has also failed to satisfy the second Dellorfano condition, which requires her to address the State issue in her brief presented to us. I recognize that the actual language in Dellorfano, requiring a defendant to “invoke” the State Constitution in his appellate brief, can be read so narrowly as to suggest that a mere citation is sufficient to preserve a State issue on appeal. We cannot, however, accept such a limited view of Dellorfano or of a defendant’s responsibility. Advocacy consists of something more than citation or incantation, and we have held in other contexts that a brief’s mere passing reference to an issue does not suffice to present that issue for appellate adjudication. See D.W. Clark Road Equip., Inc. v. Murray Walter, Inc., 124 N.H. 281, 285, 469 A.2d 1326, 1329 (1983). *82Rather, a party seeking a State constitutional ruling in this court has no less a duty to us than he has to the trial court: to state the issue directly and to develop supporting arguments premised on policy or authority.
The defendant has not satisfied this obligation. In order to decide this appeal on State constitutional grounds we would first have to adopt a State standard for weighing hearsay derived from an unnamed informant, when such hearsay is offered to demonstrate probable cause. Given the current terms of the debate on this subject, we would have to choose between the Mandravelis demand for separate affirmative demonstrations of reliability and credibility, on the one hand, and the more generalized Gates totality-of-circumstances test, on the other. See opinions of Brock, C.J., and Batchelder, J., supra.
The defendant’s brief does not address this issue. It is written, rather, on the assumption that the law as articulated in State v. Mandravelis supra is already a State constitutional standard. Although the defendant recognizes that Mandravelis itself applied federal law as articulated in Aquilar v. Texas, 378 U.S. 108 (1964), she assumes that we adopted the holding of Mandravelis as a State rule in State v. Corey, 127 N.H. 56, 497 A.2d 1196 (1985). This, however, was not the holding of Corey, where we distinguished the factual basis of Mandravelis as inapposite to the facts then before us. State v. Corey, supra at 59, 497 A.2d at 1198-99.
Whether Mandravelis should be adopted as a State constitutional standard is therefore wholly an open question, which the defendant does not address because of her reading of Corey. Instead, she restricts herself to an argument that application of the Mandravelis standard requires suppression of the evidence seized. She qualifies this approach only by two réferences to the general State requirement that there be probable cause for issuance of a warrant and by three other citations to article 19 in support of wholly conclusory statements. In sum, the defendant does not confront the novel issue of State constitutional law that underlies her position, and she does not address the debate between the views expressed in the preceding opinions of my brothers. The appeal is therefore inadequate to present an issue of State constitutional law for our review.
Perhaps it is worthwhile to add a word about the need that underlies the insistence on the standard I have tried to express. It is the need of every appellate court for the participation of the bar in the process of trying to think sensibly and comprehensively about the questions that the judicial power has been established to answer. Nowhere is the need greater than in the field of State constitutional *83law, where we are asked so often to confront questions that have already been decided under the National Constitution. If we place too much reliance on federal precedent we will render the State rules a mere row of shadows; if we place too little, we will render State practice incoherent. If we are going to steer between these extremes, we will have to insist on developed advocacy from those who bring the cases before us. This is why a resolution of the disagreement dividing the Chief Justice and Justice Batchelder will have to wait for another day, as will our response to the State’s position that this court has never adopted an exclusionary rule under article 19 and should not do so now.
Thayer, J., joins in the special concurrence of Souter, J.